Order unanimously affirmed without costs. Memorandum: Defendant established by evidentiary proof in admissible form that it owed no duty to plaintiffs to salt Nabisco’s parking lot before plaintiff Phyllis Hutchinson fell there. Plaintiffs have failed to raise an issue of fact requiring a trial (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). (Appeal from Order of Supreme Court, Niagara County, Rath, Jr., J. — Summary Judgment.) Present — Denman, P. J., Pine, Balio, Fallon and Doerr, JJ.